Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-13 are currently pending and addressed below. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 09/15/2017; 10/12/2017; 01/05/2018; and 09/13/2018. It is noted, however, that applicant has not filed a certified copy of the AU2017903757, AU2017904128, AU2018900030, and PCT/AU2018/050998 applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 03/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Foreign Paten Document AU 2016266004 A1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rooney et al. (US 20090040874 A1).

    PNG
    media_image1.png
    558
    1459
    media_image1.png
    Greyscale

Claim 1, Rooney teaches a label (Fig. 13-17, ref. 110) comprising:
a first label portion, a second label portion and a third label portion (see annotated Fig. 13), the third label portion being connected to, and located between, the first and second label portions (annotated Fig. 13 shows the third label portion is between the first and second label portions);
wherein the third label portion comprises a timer (Fig. 15-17 show a control circuit 160 on the label 110 and Fig. 18 shows control circuit 160 has a timer module 180 having timers 210)  to monitor a predetermined time period and a signalling apparatus (Fig. 13-18 show signaling apparatus 201, 202, 203) that provides an alert signal on expiry of the predetermined time period (para. 0070, lines 15-19, “…the circuit 160 activating the alarm devices 201, 202, 203 after the selected delay time has expired…”); and
wherein the first and second fixing portions are configured to be fixed together so that the label forms a closed loop (Fig. 19 shows the strap 130 of label 110 can be configured to be fixed together to form a closed loop by fixing the first and second portions together via a permanent fastener, i.e. adhesive; see para. 0069, lines 15-18).
	Claim 2, Rooney teaches wherein the first and second label portions are configured to be permanently fixed together so that release of the closed loop cannot be performed without permanently damaging the label (Rooney teaches that the device 110 having a wrist strap 130 can be disposable; see para. 0067, lines 23-27 and para. 0074, lines 1-2. Rooney also discloses that the closure for the strap 130 can be adhesive; see para. 0069, lines 15-18. Adhesive closures can damage wristbands if a wearer tries to remove it. Thus, Rooney’s first and label portions can be configured to be fixed together so that release of the closed loop cannot be performed without permanently damaging the label).
	Claim 3, Rooney teaches wherein one or both of the first and second label portions comprises a fixing element to fix the first and second label portions together (Fig. 13 shows fixing elements 140, 141 on the first and second portions; see annotated Fig. 13).
Claim 4, Rooney teaches wherein the fixing element is an adhesive layer (Rooney discloses that the closure for the strap 130 can be adhesive; see para. 0069, lines 15-18).
Claim 9, Rooney teaches wherein the label is a wristband or is configured to be used as a wristband (Fig. 19 shows the label is a wrist band 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney et al. (US 20090040874 A1) in view of Hinckley (US 7817498 B1).

    PNG
    media_image2.png
    362
    778
    media_image2.png
    Greyscale

Claim 5, Rooney fails to explicitly disclose the limitation wherein the third label portion is releasably connected to one or both of the first label portion and the second label portion. However, Hinckley teaches an apparatus (Fig. 7-8, ref. 100) having elapsed time indicated (as shown in the third portion in the annotated Fig 7) and can be configured to wrap around a tubular object (col. 8, lines 15-20) wherein the third label portion is releasably connected to one or both of the first label portion and the second label portion (col 8, lines 20-23, “After the timing function of timing apparatus 101 is complete, timing apparatus 101 is removed from IV 110 by tearing perforated separation lines 106”).
Rooney and Hinckley are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. labels having timer devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rooney’s strap (Rooney ref. 130) to make the third portion (see annotated Fig. 13 for Rooney’s label portions) releasably connected to the first portion and/or the second portions of Rooney’s strap via the perforated separation lines of Hinckley (Hinckley ref. 106). The motivation would have been because this allows for easy removal of the label without having to use scissors or the like when it is time to discard the label.
Claim 6, Rooney as modified by Hinckley teaches wherein the releasable connection between the third label portion and the first and/or second label portions comprises a frangible element, tear line, tear notch, perforations and/or other region of weakness (Hinckley, ref. 106) that enables manual separation of the label portions.
Claim 7, Rooney as modified by Hinckley teaches wherein the releasable connection (Hinckley, ref. 106) between the third label portion and the first and/or second label portions (see the label portions in Rooney’s annotated Fig. 13) allows the closed loop to be opened without requiring release of the first portion from the second portion (the perforations taught by Hinckley allows the wristband loop of Rooney to be opened without having to remove the adhesive connecting the first and second portions of the label).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rooney et al. (US 20090040874 A1) in view of Mosher, Jr. (US 6782648 B1).

    PNG
    media_image3.png
    545
    930
    media_image3.png
    Greyscale

	Claim 8, Rooney fails to explicitly disclose the limitation wherein the label is formed in part from a one-piece sheet of material that extends across the first, second and third label portions. However, Mosher teaches a label (Fig. 1-2, ref. 80) that can be formed into a closed loop (Fig. 2) via an adhesive closure (Fig. 1, ref. 48) and wherein the label is formed in part from a one-piece sheet of material that extends across the first, second and third label portions (col. 5, lines 49-51, “The bracelet 80 is constituted by an elongated strip 82 of flexible material…”; see also annotated Fig. 1).
 Rooney and Mosher are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. labels that can be formed into closed loops. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rooney’s label (Rooney ref. 110) to be made from a one piece sheet of material as taught by Mosher (Mosher ref. 82). The motivation would have been because this type of construction eliminates excess waste of material (Mosher col. 2, lines 15-22) and “unnecessary expenditures of time and energy incident to the utilization of conventional identification bracelets” (Mosher col. 6, lines 22-29).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney et al. (US 20090040874 A1) in view of Mosher, Jr. (US 6782648 B1) and Hinckley (US 7817498 B1).
Claim 10, Rooney teaches a wristband (Fig. 13-17, ref. 110) comprising:
a first wristband portion, a second wristband portion and a third wristband portion (see annotated Fig. 13), the third wristband portion being connected to, and located between, the first and second wristband portions (annotated Fig. 13 shows the third wristband portion is between the first and second wristband portions);
wherein the third wristband portion comprises a timer (Fig. 15-17 show a control circuit 160 on the wristband 110 and Fig. 18 shows control circuit 160 has a timer module 180 having timers 210) to monitor a predetermined time period and a signalling apparatus (Fig. 13-18 show signaling apparatus 201, 202, 203)  that provides an alert signal on expiry of the predetermined time period (para. 0070, lines 15-19, “…the circuit 160 activating the alarm devices 201, 202, 203 after the selected delay time has expired…”); and
wherein the first and second wristband portions are configured to be fixed together so that the wristband forms a closed loop (Fig. 19 shows the strap 130 of wristband 110 can be configured to be fixed together to form a closed loop by fixing the first and second portions together via a permanent fastener, i.e. adhesive; see para. 0069, lines 15-18).
Rooney fails to explicitly disclose the limitations (1) wherein the wristband is formed in part from a one-piece sheet of material that extends across the first, second and third wristband portions and (2) wherein the third wristband portion is releasably connected to one or both of the first wristband portion and the second wristband portion, the releasable connection between the third wristband portion and the first and/or second wristband portions comprising a frangible element, tear line, tear notch, or perforations.
With regard to missing limitation (1), Mosher teaches wherein the wristband is formed in part from a one-piece sheet of material that extends across the first, second and third label portions (col. 5, lines 49-51, “The bracelet 80 is constituted by an elongated strip 82 of flexible material…”; see also annotated Fig. 1). The motivation would be the same as that of claim 8 above.
With regard to missing limitation (2), Hinckley teaches wherein the third wristband portion is releasably connected to one or both of the first wristband portion and the second wristband portion (col 8, lines 20-23, “After the timing function of timing apparatus 101 is complete, timing apparatus 101 is removed from IV 110 by tearing perforated separation lines 106”), the releasable connection between the third wristband portion and the first and/or second wristband portions comprising a frangible element, tear line, tear notch, or perforations (Hinckley, ref. 106). The motivation would be the same as that of claim 5 above.
Claim 11, Rooney teaches wherein the first and second wristband portions are configured to be permanently fixed together so that release of the closed loop cannot be performed without permanently damaging the wristband (Rooney teaches that the device 110 having a wrist strap 130 can be disposable; see para. 0067, lines 23-27 and para. 0074, lines 1-2. Rooney also discloses that the closure for the strap 130 can be adhesive; see para. 0069, lines 15-18. Adhesive closures can damage wristbands if a wearer tries to remove it. Thus, Rooney’s first and label portions can be configured to be fixed together so that release of the closed loop cannot be performed without permanently damaging the label).
Claim 12, Rooney teaches wherein one or both of the first and second wristband portions comprises a fixing element to fix the first and second wristband portions together (Fig. 13 shows fixing elements 140, 141 on the first and second portions; see annotated Fig. 13).
Claim 13, Rooney teaches wherein the fixing element is an adhesive layer (Rooney discloses that the closure for the strap 130 can be adhesive; see para. 0069, lines 15-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeager (US 20060146654 A1) discloses a wristwatch having a one-piece spring strap and a flexible liquid-crystal display for indicating the current time. However, it does not disclose an adhesive as the closure for the strap or that it has region of weakness.
Rappaport (US 4779249 A) discloses an immersible and disposable decorative wristwatch that has three portions and a hook-and-loop closure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631